PER CURIAM.
We grant Justin Mays’ petition for writ of habeas corpus alleging ineffective assistance of appellate counsel so that the trial court may correct a scrivener’s error contained in the petitioner’s judgment. See Sinyard v. State, 799 So.2d 1067 (Fla. 2d DCA 2000); see also Fla. R.App. P. 9.141(d). Mays’ judgment incorrectly lists one of his charges as “Count 3” (Criminal Solicitation) instead of “Count 5” (also Criminal Solicitation). Count 3 of the information charged Mays’ codefendant— Hakam Sueliman — not Mays. Mays, however, was charged with Criminal Solicitation under Count 5. We direct the trial court to enter a corrected judgment. The remaining claims raised are denied without comment.

Petition Granted in part; Denied in part; and Remanded.

HAZOURI, CIKLIN and CONNER, JJ., concur.